          Case: 1:21-cv-03953 Document #: 1 Filed: 07/26/21 Page 1 of 7 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

TAIWAN TUCKER,                                 )
                                               )
                        Plaintiff,             )
                                               )
           v.                                  )      No.
                                               )
MUTUAL OF OMAHA                                )
INSURANCE COMPANY,                             )
                                               )
                        Defendant.             )


                                          COMPLAINT

          Now comes the Plaintiff, TAIWAN TUCKER, by her attorneys, DEBOFSKY SHERMAN

CASCIARI REYNOLDS P.C., and complaining against the Defendant, MUTUAL OF OMAHA

INSURANCE COMPANY, she states:

                                      Jurisdiction and Venue

      1.         Jurisdiction of the court is based upon the Employee Retirement Income Security

Act of 1974 (“ERISA”); and in particular, 29 U.S.C. §§ 1132(e)(1) and 1132(f). Those provisions

give the district court jurisdiction to hear civil actions brought to recover benefits due under the

terms of employee welfare benefit plans, which, in this case, consists of group long-term disability

(“LTD”) benefits.

      2.         This action may additionally be brought before this court pursuant to 28 U.S.C. §

1331, which gives the district court jurisdiction over actions that arise under the laws of the United

States.

      3.         The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for administrative

or internal appeal of benefit denials. Those avenues of appeal have been exhausted.
       Case: 1:21-cv-03953 Document #: 1 Filed: 07/26/21 Page 2 of 7 PageID #:2




       4.       Venue is proper in the Northern District of Illinois pursuant to ERISA § 502(e)(2)

(29 U.S.C. § 1132(e)(2)) because Plaintiff resides in this District.

       5.        Venue is also proper in the Northern District of Illinois pursuant to 28 U.S.C. §

1391, because a substantial part of the events or omissions giving rise to Plaintiff’s claim occurred

within this district.

                                             The Parties

       6.       The plaintiff, Taiwan Tucker (“Tucker” or “Plaintiff”), age 48 (born in 1972), is a

resident of Chicago, Cook County, Illinois.

       7.       The defendant, Mutual of Omaha Insurance Company (“Mutual of Omaha” or

“Defendant”), was at all times relevant hereto doing business throughout the United States and

within the Northern District of Illinois, and it issued and delivered coverage to Plaintiff in the State

of Illinois.

                                        Nature of the Action

        8.      This action is brought as a claim for benefits pursuant to ERISA § 502(a)(1)(B) (29

 U.S.C. § 1132(a)(1)(B)). Tucker seeks payment of LTD benefits due under an LTD group policy of

 insurance: group policy number GLTD-AFH2 (“Policy”), underwritten and administered by

 Mutual of Omaha for the benefit of employees of The Chicago Lighthouse (a true and accurate

 copy of the Policy provided to Plaintiff and represented as the governing plan document is

 attached hereto as Exhibit “A”).

        9.      At all times relevant hereto, the LTD Policy constituted an “employee welfare

 benefit plan” as defined by ERISA § 3(1) (29 U.S.C. § 1002(1)); and incident to her employment

 with The Chicago Lighthouse, Tucker received coverage under the LTD Policy as a “participant”

 as defined by ERISA § 3(7) (29 U.S.C. § 1002(7)).




                                                   2
      Case: 1:21-cv-03953 Document #: 1 Filed: 07/26/21 Page 3 of 7 PageID #:3




      10.      Plaintiff also seeks attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g) and

 ERISA § 502(g), as well as all other remedies this Court sees fit to award.

                                 Relevant LTD Policy Provisions

      11.      The LTD Policy provides monthly disability income benefits for participants that

 meet the following “Definition of Disability”:

       Disability and Disabled mean that because of an Injury or Sickness, a significant
       change in Your mental or physical functional capacity has occurred in which:
                   a) during the Elimination Period, You are prevented from performing
                      at least one of the Material Duties of Your Regular Occupation on a
                      part-time or full-time basis ; and
                   b) after the Elimination Period, You are:
                      1. prevented from performing at least one of the Material Duties of
                           Your Regular Occupation on a part-time or full-time basis; and
                      2. unable to generate Current Earnings which exceed 99% of Your
                           Basic Monthly Earnings due to that same Injury or Sickness.

       After a Monthly Benefit has been paid for 2 years, Disability and Disabled mean
       You are unable to perform all of the Material Duties of any Gainful Occupation.

       Disability is determined relative to Your ability or inability to work. It is not
       determined by the availability of a suitable position with the Policyholder.

Ex. A at 27.

      12.      The Policy also defines the following relevant terms as follow:

       Material Duties means the essential tasks, functions, and operations relating to
       an occupation that cannot be reasonably omitted or modified. In no event will
       We consider working an average of more than the required Full-Time hours per
       week in itself to be a part of material duties. One of the material duties of Your
       Regular Occupation is the ability to work for an employer on a full-time basis.

       Regular Occupation means the occupation You are routinely performing when
       Your Disability begins. Your regular occupation is not limited to Your specific
       position held with the Policyholder, but will instead be considered to be a similar
       position or activity based on job descriptions included in the most current
       edition of the U.S. Department of Labor Dictionary of Occupational Titles
       (DOT). We have the right to substitute or replace the DOT with another service
       or other information that We determine to be of comparable purpose, with or
       without notice. To determine Your regular occupation, We will look at Your
       occupation as it is normally performed in the national economy, instead of how



                                                  3
      Case: 1:21-cv-03953 Document #: 1 Filed: 07/26/21 Page 4 of 7 PageID #:4




       work tasks are performed for a specific employer, at a specific location, or in a
       specific area or region.

       Gainful Occupation means an occupation for which You are reasonably fitted
       by training, education or experience.

Ex. A at 28-29.

                                       Statement of Facts

      13.     Immediately prior to ceasing work, Tucker was successfully employed as a medical

 scheduler at Chicago Lighthouse, an organization that serves the blind, visually impaired,

 disabled, and Veteran communities.

      14.     Tucker suffers from a multitude of severe, disabling conditions, including but not

 limited to, diabetic neuropathy, chronic regional pain syndrome, and hyperglycemia. She also

 suffers additional impairments from the medications required to treat those conditions, which

 have included severe diarrhea, nausea, upset stomach, weakness, blurred vision, trouble

 concentrating, confusion, stomach pain, muscle pain, and fatigue.

      15.     On Monday, February 5, 2018, Tucker received emergency room treatment for a

 left breast abscess. She has not worked in any capacity since that date.

      16.     Upon exhaustion of the 90-day waiting period, Tucker timely applied for LTD

 benefits under the Policy. Mutual of Omaha initially approved her claim and awarded LTD

 benefits in the amount of $1,449.80 per month effective May 5, 2018.

      17.     At Defendant’s behest and with the assistance of counsel arranged by Defendant,

 Tucker concurrently submitted a claim for Social Security disability benefits. The Social Security

 Administration (“SSA”) ultimately determined that Tucker was disabled effective February 5,

 2018, thus signifying that her medical conditions resulted in her inability to engage in “any

 substantial gainful activity.” 42 U.S.C. § 423(d)(1)(A) (definition of “disabled” under the Social




                                                4
     Case: 1:21-cv-03953 Document #: 1 Filed: 07/26/21 Page 5 of 7 PageID #:5




Security Act). Plaintiff started receiving Social Security disability benefits in November 2020

and continues to receive those benefits to this day. Defendant possesses the SSA’s notice of

award and fully favorable decision.

     18.     Despite the overwhelming medical evidence supporting her ongoing disability, on

January 24, 2020, Mutual of Omaha terminated Tucker’s claim for ongoing LTD benefits

effective February 5, 2020. Mutual of Omaha based that decision on a non-examining medical

file review performed by Trent Thomas, M.D., one of its own medical directors.

     19.     On July 14, 2020, Tucker, with the assistance of counsel, submitted an appeal of

Mutual of Omaha’s termination of benefits. Supporting evidence provided with her appeal

included updated treatment records and opinion evidence from her treating doctors, all of which

demonstrated her ongoing entitlement to LTD benefits.

     20.     Nonetheless, on January 12, 2021, Mutual of Omaha upheld its termination of

Tucker’s LTD benefit claim based on the opinion of a non-examining internal medicine

physician, Joshua Lewis, M.D. and a transferable skills analysis conducted by one of its

employees.

     21.     Mutual of Omaha’s termination of Tucker’s LTD benefits was and remains against

the weight of the medical evidence, including the opinions of her treating doctors and the SSA.

Mutual of Omaha’s decision to terminate LTD benefits was the product of biased claims handling

and was the result of a conflict of interest rooted in unfounded and unsupported medical reviews

performed by non-treating physicians and vocational analysts employed by and/or routinely

contracted by Mutual of Omaha.




                                              5
       Case: 1:21-cv-03953 Document #: 1 Filed: 07/26/21 Page 6 of 7 PageID #:6




       22.        Tucker remains entitled to LTD benefits due since February 5, 2020 plus any

 interest that has accrued thereon; and she is also entitled to a declaration of rights that her benefits

 remain payable thereafter so long as she continues to meet the Policy’s terms and conditions.

       23.        All required avenues of administrative appeal to Mutual of Omaha have now been

 exhausted, and this matter is therefore ripe for adjudication.

                                            Relief Sought

       WHEREFORE, Plaintiff prays for the following relief:

       A.         That the court enter judgment in Plaintiff’s favor and against the Defendant and

that the court order the Defendant to pay all accrued long-term disability benefits to Plaintiff in an

amount equal to the contractual amount of benefits to which she is entitled from February 5, 2020

to the present;

       B.         That the Court order the Defendant to pay Plaintiff compounding prejudgment

interest on all contractual benefits that have accrued prior to the date of judgment in accordance

with 29 U.S.C. § 1132(a)(1)(B) or 29 U.S.C. § 1132(a)(3);

       C.         That the Court order Defendant to continue paying Plaintiff LTD benefits in an

amount equal to the contractual amount of benefits to which she is entitled through the Policy’s

Maximum Benefit Period, so long as she continues to meet the Policy’s conditions for continuance

of benefits;

       D.         That the Court award Plaintiff her attorney’s fees pursuant to 29 U.S.C. § 1132(g);

and

       E.         That Plaintiff be awarded any and all other contractual and/or equitable relief to

which she may be entitled, as well as the costs of suit.




                                                   6
      Case: 1:21-cv-03953 Document #: 1 Filed: 07/26/21 Page 7 of 7 PageID #:7




Dated: July 26, 2021                  Respectfully Submitted,

                                      /s/ Matthew T. Maloney
                                      Attorney for Plaintiff

                                      Matthew T. Maloney
                                      William T. Reynolds
                                      DeBofsky Sherman Casciari Reynolds, P.C.
                                      150 N. Wacker Dr., Suite 1925
                                      Chicago, IL 60606
                                      (312) 561-4040 (phone)
                                      (312) 929-0309 (fax)




                                         7
